BRYAN SCHRODER
United States Attorney

ADAM ALEXANDER
Assistant U.S. Attorneys
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: adam.alexander@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA
  UNITED STATES OF AMERICA,             )   No. 3:19-cr-00138-SLG-MMS
                                        )
                          Plaintiff,    )   COUNTS 1 - 2:
                                        )   SEX TRAFFICKING OF A MINOR
          v.                            )    Vio. of 18 U.S.C. §§ 1591(a)(1) and
                                        )   1594(a)
  ALEX REQUINA ASINO,                   )
                                        )   COUNT 3 - 4:
                          Defendant.    )   SEXUAL EXPLOITATION OF A
                                        )   CHILD – PRODUCTION OF CHILD
                                        )   PORNOGRAPHY
                                        )    Vio. of 18 U.S.C. § 2251(a), (e)
                                        )
                                        )   COUNT 5 - 6:
                                        )   SEXUAL EXPLOITATION OF A
                                        )   CHILD – DISTRIBUTION OF CHILD
                                        )   PORNOGRAPHY
                                        )     Vio. of 18 U.S.C. § 2252A(a)(2)(A),
                                        )   (b)(1)
                                        )
                                        )   COUNT 7 - 8:
                                        )   COERCION AND ENTICEMENT OF
                                        )   A MINOR
                                        )    Vio. of 18 U.S.C. §2422(b)
                                        )



      Case 3:19-cr-00138-SLG-MMS Document 8 Filed 11/21/19 Page 1 of 6
                                  INDICTMENT

      The Grand Jury charges that:

                                        COUNT 1

      Between a date unknown to the Grand Jury, and on or about November 14, 2019,

in the District of Alaska, in and affecting interstate commerce, the defendant, ALEX

REQUINA ASINO, did knowingly recruit, entice, harbor, transport, provide, obtain,

advertise, maintain, patronize, and solicit a person, to wit: VICTIM 2, and attempt to do

so, knowing that any combination of such means would be used to cause the person to

engage in a commercial sex act, and knowing and in reckless disregard that VICTIM 2

had not attained the age of 18 years old.

      All of which is in violation of 18 U.S.C. §§ 1591(a)(1) and 1594(a) .

                                        COUNT 2

      Between a date unknown to the Grand Jury, and on or about November 14, 2019,

in the District of Alaska, in and affecting interstate commerce, the defendant, ALEX

REQUINA ASINO, did knowingly recruit, entice, harbor, transport, provide, obtain,

advertise, maintain, patronize, and solicit a person, to wit: VICTIM 3, and attempt to do

so, knowing that any combination of such means would be used to cause the person to

engage in a commercial sex act, and knowing and in reckless disregard that VICTIM 3

had not attained the age of 18 years old.

      All of which is in violation of 18 U.S.C. §§ 1591(a)(1) and 1594(a).


                                        Page 2 of 6



      Case 3:19-cr-00138-SLG-MMS Document 8 Filed 11/21/19 Page 2 of 6
                                       COUNT 3

      Between a date unknown to the Grand Jury, and on or about November 14,

2019, in the District of Alaska, the defendant, ALEX REQUINA ASINO, did employ,

use, persuade, induce, entice, and coerce a minor, to wit: VICTIM 2, with the intent that

such minor engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, knowing that such visual depiction will be transported and

transmitted using any means and facility of interstate and foreign commerce; was

produced using materials that have been mailed, shipped, and transported in and

affecting interstate and foreign commerce by any means, including by computer; and

was transported and transmitted using any means and facility of interstate and foreign

commerce, and in and affecting interstate and foreign commerce.

      All of which is in violation of 18 U.S.C. § 2251(a), (e).

                                       COUNT 4

      Between a date unknown to the Grand Jury, and on or about November 14,

2019, in the District of Alaska, the defendant, ALEX REQUINA ASINO, did employ,

use, persuade, induce, entice, and coerce a minor, to wit: VICTIM 3, with the intent that

such minor engage in sexually explicit conduct for the purpose of producing a visual

depiction of such conduct, knowing that such visual depiction will be transported and

transmitted using any means and facility of interstate and foreign commerce; was

produced using materials that have been mailed, shipped, and transported in and

affecting interstate and foreign commerce by any means, including by computer; and

                                       Page 3 of 6



      Case 3:19-cr-00138-SLG-MMS Document 8 Filed 11/21/19 Page 3 of 6
was transported and transmitted using any means and facility of interstate and foreign

commerce, and in and affecting interstate and foreign commerce.

       All of which is in violation of 18 U.S.C. § 2251(a), (e).

                                       COUNT 5

      Between a date unknown to the Grand Jury, and on or about November 14, 2019, in

the District of Alaska, the defendant, ALEX REQUINA ASINO, did knowingly distribute

any child pornography, as defined at 18 U.S.C. § 2256(8)(A), depicting VICTIM 2, using

any means and facility of interstate and foreign commerce, and that has been mailed, and

has been shipped and transported in and affecting interstate and foreign commerce by any

means, including by computer.

      All of which is in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1).

                                       COUNT 6

      Between a date unknown to the Grand Jury, and on or about November 14, 2019, in

the District of Alaska, the defendant, ALEX REQUINA ASINO, did knowingly distribute

any child pornography, as defined at 18 U.S.C. § 2256(8)(A), depicting VICTIM 3, using

any means and facility of interstate and foreign commerce and that has been mailed, and

has been shipped and transported in and affecting interstate and foreign commerce by any

means, including by computer.

      All of which is in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1).




                                        Page 4 of 6



      Case 3:19-cr-00138-SLG-MMS Document 8 Filed 11/21/19 Page 4 of 6
                                      COUNT 7

      Between a date unknown to the Grand Jury, and on or about November 14, 2019,

within in the District of Alaska and elsewhere, the defendant, ALEX REQUINA ASINO,

using the mail and any means and facility of interstate and foreign commerce, did

knowingly induce, entice, and coerce VICTIM 2, an individual who he knew had not

attained the age of 18 years, to engage in any sexual activity for which any person can be

charged with a criminal offense, to wit: Sexual Abuse of a Minor in the Second Degree, in

violation of Alaska Statute 11.41.436(a); Production of Child Pornography, in violation of

18 U.S.C. § 2251(a); and Sex Trafficking of Children, in violation of 18 U.S.C. § 1591.

      All of which is in violation of 18 U.S.C. § 2422(b).

                                      COUNT 8

      Between a date unknown to the Grand Jury, and on or about November 14, 2019,

within in the District of Alaska and elsewhere, the defendant, ALEX REQUINA ASINO,

using the mail and any means and facility of interstate and foreign commerce, did

knowingly induce, entice, and coerce VICTIM 3, an individual who he knew had not

attained the age of 18 years, to engage in any sexual activity for which any person can be

charged with a criminal offense, to wit: Sexual Abuse of a Minor in the Second Degree, in

violation of Alaska Statute 11.41.436(a); Production of Child Pornography, in violation of

18 U.S.C. § 2251(a); Sex Trafficking of Children, in violation of 18 U.S.C. § 1591.




                                       Page 5 of 6



      Case 3:19-cr-00138-SLG-MMS Document 8 Filed 11/21/19 Page 5 of 6
      All of which is in violation of 18 U.S.C. § 2422(b).

      A TRUE BILL.

                                                s/ Grand Jury Foreperson
                                                GRAND JURY FOREPERSON



s/ Adam Alexander
ADAM ALEXANDER
Assistant U.S. Attorney
United States of America



s/ Bryan Schroder
BRYAN SCHRODER
United States Attorney
United States of America


DATE: 11-20-19




                                       Page 6 of 6



      Case 3:19-cr-00138-SLG-MMS Document 8 Filed 11/21/19 Page 6 of 6
